              Case 1:21-cv-01659-EDK Document 1 Filed 08/04/21 Page 1 of 8
                                                                        Receipt number AUSFCC-7234733



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS


DOE NO. 1,

DOE NO. 2,

                                 Plaintiffs,                Docket No.     21-1659 C
              v.                                           PLAINTIFFS’ COMPLAINT FILED
                                                           IN COLLECTIVE ACTION UNDER
UNITED STATES OF AMERICA,                                  THE FAIR LABOR STANDARDS
                                                           ACT
                                 Defendant.


                                               COMPLAINT

                                           INTRODUCTION

         1.        This is a civil action brought by Plaintiffs who are employees of the defendant

  United States of America (“Defendant”), in its Department of Justice, Federal Bureau of

  Investigation (“FBI”). Plaintiffs are employed as Victim Specialists in occupational series GS-

  0101. Plaintiffs bring this case on behalf of themselves and all others similarly situated. Plaintiffs

  seek to recover from Defendant back pay, liquidated damages, interest, attorneys’ fees, and costs

  pursuant to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.,

  (“FLSA”), 5 U.S.C. § 5596, and other applicable laws.

                                    JURISDICTION AND VENUE

         2.        This Court has jurisdiction over this civil action pursuant to 5 U.S.C. § 5596, 28

  U.S.C. §§ 1346(a)(2), 1491, and 29 U.S.C. § 216(b).

         3.        Further, this Court has jurisdiction under 28 U.S.C. §§ 2201 and 2202 to issue

  declaratory judgments and other relief sought herein in that actual controversies exist between
             Case 1:21-cv-01659-EDK Document 1 Filed 08/04/21 Page 2 of 8




the Plaintiffs and Defendant regarding actions and failures to act by Defendant under the FLSA

and otherwise.

                                            THE PARTIES

        4.       Plaintiffs are employees of Defendant within the meaning of 29 U.S.C. § 203(e),

and within the meaning of Title 5 of the U.S. Code, specifically, 5 U.S.C. §§ 2105, 5541.

        5.       Plaintiffs and others similarly situated are or have been employed by Defendant

during periods from 2018 to date.

        6.       Plaintiffs, and others similarly situated, desire anonymity in connection with their

participation in this litigation, and seek to litigate this case partially under seal, in light of the

sensitive nature of the duties they perform for Defendant, and the need for their identities not to

be disclosed and made public in this litigation, or otherwise, as is more fully set forth in

Plaintiffs’ Motion for a Protective Order and to Permit Plaintiffs and Putative Class Members to

File their Claims Anonymously, which is being filed on behalf of Plaintiffs and the putative class

members in this Court simultaneously herewith.

        7.       Defendant and its involved agency is, and at all material times has been, a “public

agency” and “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d) and § 203(x), and

an executive agency within the meaning of 5 U.S.C. §§ 105, 5541, 5596.

                                    GENERAL ALLEGATIONS

        8.       Plaintiffs have been employed by Defendant as Victim Specialists in occupational

series GS-0101 since at least 2018. Until approximately December 2019, Defendant unlawfully

classified them as exempt under the FLSA.

        9.       Defendant and its officers and agencies are responsible under the United States

Constitution, federal law, and regulations for the establishment and administration of personnel,
          Case 1:21-cv-01659-EDK Document 1 Filed 08/04/21 Page 3 of 8




employment, and compensation policies and practices and for applying to Plaintiffs the

provisions of the FLSA and other applicable federal pay and compensation statutes and

regulations.

       10.     Office of Personnel Management (“OPM”) regulations pertaining to the FLSA

mandate that agencies observe the following principles when making FLSA determinations.

First, “[e]ach employee is presumed to be FLSA nonexempt unless the employing agency

correctly determines that the employee clearly meets the requirements of one or more of the

[FLSA] exemptions . . . [.]” 5 C.F.R. § 551.202(a). Second, “[t]he burden of proof rests with the

agency that asserts the exemption.” 5 C.F.R. § 551.202(c). Third, “[a]n employee who clearly

meets the criteria for exemption must be designated FLSA exempt. If there is a reasonable doubt

as to whether an employee meets the criteria for exemption, the employee will be designated

FLSA nonexempt.” 5 C.F.R. § 551.202(d). Fourth, “[w]hile established position descriptions and

titles may assist in making initial FLSA exemption determinations, the designation of an

employee as FLSA exempt or nonexempt must ultimately rest on the duties actually performed

by the employee.” 5 C.F.R. § 551.202(e).

       11.     5 C.F.R. § 551.531(c) provides, inter alia, that “an agency may not require that an

employee be compensated for overtime work …with an equivalent amount of compensatory time

off from the employee’s tour of duty.” Further, “[a]n employee many not directly or indirectly

intimidate, threaten, or coerce any other employee for the purpose of interfering with such

employee’s rights to request or not to request compensatory time off in lieu of payment for

overtime hours.”
          Case 1:21-cv-01659-EDK Document 1 Filed 08/04/21 Page 4 of 8




       12.     While employed as Victim Specialists, Plaintiffs and others similarly situated

have worked more than 8 hours per day and 40 hours per week at various times between at least

2018 and approximately December 2019.

       13.     Nevertheless, Defendant considered and treated Plaintiffs and others similarly

situated as FLSA exempt, and did not accord Plaintiffs the rights and benefits to which FLSA

non-exempt employees of Defendant are entitled.

       14.     From various times between 2018 and approximately December 2019, Defendant

required Plaintiffs, and others similarly situated, to receive compensatory time instead of FLSA

overtime pay or overtime pay at a rate less than they are due under the FLSA, for working in

excess of 8 hours each day and/or 40 hours each week.

       15.     From various times between 2018 and approximately December 2019, Defendant

required Plaintiffs, and others similarly situated, to receive travel compensatory time instead of

FLSA overtime pursuant to the requirements of 5 C.F.R. § 551.422.

       16.     Defendant and its officers and agency, the FBI, have previously and repeatedly

misclassified employees as exempt from the overtime provisions of the FLSA.

       17.     Defendant and its officers and agency, the FBI, willfully have violated the

provisions of the FLSA by wrongfully and willfully failing and refusing to provide Plaintiffs,

and others similarly situated, with pay and benefits due under the FLSA and implementing

regulations of Defendant.

                            COLLECTIVE ACTION ALLEGATIONS

       18.     Plaintiffs bring this action on behalf of themselves and all others similarly situated

(“the Class”), which is defined as follows: all FLSA FBI employees who worked as Victim

Specialists in occupational series GS-0101 and were classified as exempt under the FLSA at any
          Case 1:21-cv-01659-EDK Document 1 Filed 08/04/21 Page 5 of 8




time between 2018 and the present, and who were not plaintiffs in a prior case alleging similar

violations, Doe No. 1, et al. v. United States, Ct. of Claims Case No. 19-1878.

       19.      Defendant failed to pay members of the Class FLSA overtime due to them. As a

result, these employees received overtime pay at a rate less than they are due under the FLSA,

for working in excess of 8 hours each day and/or 40 hours each week.

       20.      These employees suffered the same legal violations as Plaintiffs under the same

factual circumstances attributable to Defendant, and seek the same remedies.

       21.      A collective action would be the most efficient way to resolve their FLSA

overtime claims, which involve the same questions of law and fact.

                                          COUNT ONE

             (Failure to Properly Compensate Plaintiffs for Overtime under FLSA)

       22.      Plaintiffs incorporate by reference herein the allegations contained in each of the

above paragraphs.

       23.      Defendant wrongfully and willfully denied Plaintiffs, and others similarly situated

coverage under FLSA and wrongfully and willfully withheld overtime compensation due them

by failing and refusing to pay them in accordance with FLSA for hours worked in excess of 8

hours per day and/or 40 hours per week by misclassifying them as exempt.

                                              COUNT TWO

         (Request for Back Pay, Liquidated Damages, Interest, Attorneys’ Fees and Costs)

       24.      Plaintiffs incorporate by reference herein the allegations contained in each of the

above paragraphs.

       25.      As a result of the wrongful and willful violations of law by Defendant and its

officers and agents as alleged in the claims specified above, there is due and owing to Plaintiffs,
            Case 1:21-cv-01659-EDK Document 1 Filed 08/04/21 Page 6 of 8




and others similarly situated, various amounts of back pay, liquidated damages, interest,

attorneys’ fees and costs.

       26.     Employment, time, work, pay, leave and other records relating to Plaintiffs are in

the possession, control, and custody of Defendant and its officers and agents and Plaintiffs are

unable to state at this time the exact amount of pay, benefits, and liquidated damages which are

due and owed to them with respect to their individual claims. Defendant and its officers and

agents are under a duty imposed by Section 11(c) of the FLSA, 29 U.S.C. § 211(c), and other

statutes and regulations to maintain and preserve payroll and other employment records with

respect to Plaintiffs from which the amounts of Defendant’s liability to Plaintiffs may be

determined.

                                       PRAYERS FOR RELIEF

       WHEREFORE, Plaintiffs prays that this Court:

       a)      Certify this case as a collective action and promptly issue notice of this action to

all members of the class, apprising them of the pendency of this action, and permitting them to

assert their FLSA claims in this action by filing individual consents forms pursuant to 29 U.S.C.

§ 216(b);

       b)      Issue a declaration pursuant to 28 U.S.C. §§ 2201 and 2202 stating that Plaintiffs

and all others similarly situated were employed by Defendant in a non-exempt capacity under the

FLSA and were wrongfully and willfully denied such status by Defendant; and

       c)      Order Defendant, subject to rules and regulations to be established by this Court

which conform with the FLSA, to conduct a full, complete and accurate accounting of all back

overtime wages, interest, and liquidated damages due and owed to Plaintiffs and others similarly

situated as a result of their misclassification as exempt from the FLSA; and
            Case 1:21-cv-01659-EDK Document 1 Filed 08/04/21 Page 7 of 8




       d)      Award Plaintiffs and others similarly situated such back pay, liquidated damages,

and interest under the FLSA and Back Pay Act from the date of the denial of such pay and

entitlements, and costs, as are due and owed to them by Defendant under applicable federal laws

and regulations; and

       e)      Award Plaintiffs reasonable attorneys’ fees and costs to be paid by Defendant

under FLSA, the Back Pay Act, 5 U.S.C. § 5596, and the Equal Access to Justice Act, 28 U.S.C.

§ 2412(d)(1)(B); and

       f)      Issue a call upon Defendant pursuant to 28 U.S.C. § 2507, requiring the

production of information or papers of Defendant establishing Defendant’s liability herein; and

       g)      Grant to Plaintiffs such other relief as the Court deems just and proper.

                                                   Respectfully submitted,


 OF COUNSEL:                                       /s/ Alice Hwang
                                                   Alice Hwang (Counsel of Record)
 Linda Lipsett                                     James & Hoffman, P.C.
 Bernstein & Lipsett, P.C.                         1130 Connecticut Avenue, N.W., Suite 950
 1130 Connecticut Avenue, N.W., Suite 950          Washington, D.C. 20036
 Washington, D.C. 20036                            (202) 496-0500
 (202) 296-1798                                    (202) 496-0555 facsimile
 (202) 496-0555 facsimile                          achwang@jamhoff.com
 chouse@bernstein-lipsett.com
                                                   Attorneys for Plaintiff
 Daniel M. Rosenthal
 Michael Ellement
 James & Hoffman, P.C.
 1130 Connecticut Avenue, N.W., Suite 950
 Washington, D.C. 20036
 (202) 496-0500
 (202) 496-0555 facsimile
 dmrosenthal@jamhoff.com
 mpellement@jamhoff.com

    Dated: August 4, 2021
          Case 1:21-cv-01659-EDK Document 1 Filed 08/04/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       Pursuant to the Rule 4 of the United States Court of Federal Claims, service of this

complaint on Defendant United States of America will be effectuated by the clerk of the court.



                                                    /s/ Alice Hwang
                                                    Alice Hwang
